DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of 16/680,092 filed 11/11/2019 now U.S. Patent 10,972,719.

Response to Arguments
The cancellation of claims 2 and 4 is noted.
Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 05/19/22, with respect to the 35 USC 103 rejection of claims 1, 6 and 7 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments have incorporated allowable subject matter either in independent form or have rewritten allowable dependent claims into independent form including any intervening claim limitations.
Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 05/19/22, with respect to the double patenting rejection of claims 1 and 7 have been fully considered and are persuasive.  The double patenting rejection of these claims has been withdrawn since amendments to these claims overcome the rejection by including limitations from dependent claims which were not rejected under double patenting as seen in the Final Rejection of 03/28/22 obviate the rejection.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examine deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 7, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept calibrating a head-mounted display by based on iris positions of a user, mapping ever pixel of a display of the HMD to a separate image sensor in an image array, capturing image data using the image sensors and coloring the pixels of the display based on the image data and the mapping.
In reference to claims 3 and 6, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
In reference to claim 5, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept calibrating a head-mounted display by based on iris positions of a user, mapping only a subset of pixels of a display of the HMD to a separate image sensor in an image sensory array, coloring pixels of the display using each portion of image data captured by each image sensor to color the pixel to which the sensor is mapped and coloring each remaining pixel not mapped to a separate image senor in the image sensor array based on a color of one or more adjacent pixels to the remaining pixel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/24/22